Citation Nr: 1028643	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151(a) for 
status-post right bunionectomy and correction of hammertoe, right 
second toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Fargo, North 
Dakota, regional office (RO) of the Department of Veterans 
Affairs (VA).  That decision found that new and material evidence 
had not been submitted to reopen a previously denied claim for 
entitlement to compensation under 38 U.S.C.A. § 1151(a) for 
status-post right bunionectomy and correction of hammertoe, right 
second toe. 

This matter was previously before the Board in July 2007, when it 
was determined that new and material evidence had been submitted 
to reopen the Veteran's previously denied claim for compensation 
under 38 U.S.C.A. § 1151(a) for status-post right bunionectomy 
and correction of hammertoe, right second toe.  The appeal was 
then remanded in order to obtain additional private medical 
records, provide the Veteran with a VA examination to include a 
medical opinion, and to give the RO an opportunity to review the 
Veteran's now reopened claim on a de novo basis.  

After the completion of the development requested by the Board in 
July 2007, the appeal was returned for further appellate review.  
The Board then determined that an additional medical opinion was 
required.  Therefore, in October 2009, the Board sought an expert 
medical opinion from the Veterans Health Administration (VHA).  
This appeal has now been returned to the Board for further 
review.  

Regrettably, the appeal must again be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.




REMAND

The Veteran contends that the two surgeries he was afforded at 
Iron Mountain VA Medical Center in 1997 aggravated his right foot 
disability.  

As noted above, the Board remanded this appeal in July 2007 to 
provide the Veteran a VA examination and to obtain a medical 
opinion.  The Veteran was examined in July 2009, but the examiner 
noted that there was not enough information in the claims folder 
to compare the extent of the right foot disability before the 
surgery to the level of disability after surgery.  The examiner 
stated that he did not believe he could opine on this matter 
without resort to speculation.  

The Board then sought an expert medical opinion from the VHA in 
October 2009.  However, the VHA expert has stated that he is 
unable to add to the July 2009 opinion without certain X-ray 
films from before and after the surgery.  Although the reports of 
these X-ray studies are contained in the claims folder, the VHA 
expert has stressed that the X-ray films are required, and that 
the reports of the films did not contain enough information to 
provide the requested opinions.  Additional correspondence has 
confirmed that the VHA expert requires the films, and not just a 
report of these films.  

A review of the record shows that while VA and private medical 
records have been requested and reports of the X-ray studies in 
question have been obtained, there has never been an attempt made 
to obtain the X-ray films themselves.  The Board finds that in 
order to meet its duty to assist the Veteran, an attempt must be 
made to obtain the x-ray films that may be in the possession of 
VA.  In addition, while the reports of the private medical 
records in question have been obtained, there does not appear to 
have been an attempt to obtain the films of these X-ray studies 
either.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the FILMS of the X-rays of the 
Veteran's right foot taken on or about 
July 23, 1996; February 28, 1997; and June 
6 or 25, 1997, from the VA Medical Center 
at Iron Mountain, Michigan.  Additional 
reports of the studies are not required, 
only the FILMS.  If the films are 
unavailable, this should be noted in the 
claims folder.  

2.  Contact the Veteran and request that 
he either obtain the X-ray FILMS of his 
right foot taken on or about June 13, 
2005, and February 20, 2006, in 
conjunction with his treatment from Dr. 
M.C.H. and Jamestown Hospital in 
Jamestown, North Dakota, or provide VA 
with permission to obtain these FILMS.  
If these records cannot be obtained, this 
should be noted in the claims folder and 
communicated to the Veteran.  

3.  After completion of the development 
requested above to the extent that is 
possible, the claims folder to include any 
X-ray films that have been obtained should 
be forwarded to an appropriate examiner to 
evaluate the Veteran's 38 U.S.C.A. § 1151 
claim.  An additional physical examination 
of the Veteran should be arranged only if 
the examiner believes it necessary in 
order to provide the opinions requested 
below.  If a physical examination is 
conducted, the examination report should 
include any indicated tests or studies.  
Following a review of the record, and 
physical examination of the Veteran if 
deemed necessary, the examiner should 
provide an assessment as to the status of 
the Veteran's right foot disability prior 
to the two 1997 VA surgeries, the status 
of his right foot afterwards, and the 
current status of his right foot.  The 
examiner should also provide opinions as 
to the following:

Is there any additional disability of the 
right foot that was caused by VA treatment 
and/or two surgeries in 1997?

If so, was the proximate cause of the 
disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing the hospital 
care, medical or surgical treatment, or 
examination?

Or, was any additional disability of the 
right foot caused by VA treatment not 
reasonably foreseeable, i.e., is there any 
additional disability that a reasonable 
health care provider would not have 
considered to be an ordinary risk of the 
treatment provided?

The examiner must provide a rationale for 
all opinions given. 

4.  After the development requested above 
has been completed to the extent possible, 
again review the record.  If any benefit 
sought on appeal that remains denied, the 
Veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


